--------------------------------------------------------------------------------

June 02, 2008

Terms of agreement between:

Global Energy Inc (GE), With offices in USA at 415 Madison Avenue, 15th Floor
New York, NY 10017 and Israel at Aviv Tower, 38 fl' 7 Jabotinski St. POBox 141
Ramat Gan 52520, Israel   And   S.C. Supercom S.A. With offices in Romania at
Sediul Central Central de Afaceri "Elisabeta" St' Gherghitei, nr 23c, Sector 2
Bucharest   And   S.C. Target Group S.R.L. With offices in Romania at Calea
Floreasca nr. 91-11, Tronson IV Sector 1 Bucharest.


1. Global Energy Inc
(GEYI) American company traded over NASDAQ BB at NY stock Exchange. Global has
rights to build own and operate plants to convert waste containing hydrocarbons
(CH2) into diesel by KDV technology developed by Dr. C. Koch. 2. SC Supercom SA
(SC) A company registered and operating in Romania in the field of Municipal
Solid Waste (MSW) and other hydrocarbon contained wastes. SC is one of the
companies collecting and land filling of waste of the city of Bucharest in an
amount of aprox. 200,000 tons per year. 3. Target Group
(TG) A company registered and operating in Romania and assists to facilitate the
business and the arrangement between GEYI and SC. 4. Term sheet This terms
structure the understanding between the parties to participate in development of
projects using KDV technology to convert waste to diesel.


--------------------------------------------------------------------------------


5. Non Discloser Agreement (NDA) The NDA attached to this term sheet is signed
by the parties to enable the disclosure of propriety information. 6. Tipping Fee
and avoided cost Tipping fee is the some collected by SC for the treatment of
the MSW and burying it in the land fill site, Avoided costs are the cost saved
by SC when SC is not using land fill to dump the MSW. 7. Joint operation and
partnership between GEYI and SC to use KDV technology in Romania GEYI and SC
(together the "parties") will form a joint company registered to operate in
Romania to convert waste into Diesel. (The J.V.) The partnership will be 51% for
GEYI and 49% for SC 8. Project and Project finance 1. SC will purchase and
install the first KDV unit to process approximately 1 ton of MSW per hour and
produce 500 liter of diesel per hour. GEYI will submit to SC a detailed draft
contract for the purchase of the KDV 500 detailing the price, terms of payment,
time table and manufactures guarantee.
2. GEYI will guarantee the supply of the necessary catalizator for a period of
not less then 10 years.
3. Once the parties demonstrate the economic feasibility of the unit, SC will
transfer the unit to the J.V. and the parties will than develop a project with a
capacity to produce up to 1000 tons of MSW per day. Provided S.C. can secure the
M.S.W. with a contract with the municipality for not less than 10 years.
4. The parties can agree on more units or larger capacity size if S.C. can
secure the adequate quantity of MSW for such projects with contracts with the
municipalities for not less than 10 years.
5. Projects will be financed by the way of "project finance" where S.C. will
invest the required equity and will apply for loans, grants and other
institutional loans on a non recourse basis as much as possible. It is also
agreed that the equity of S.C. can be invested into the project company as share
holders loans.
6. The finance cost will be beared by the J.V.
7. The final project finance will be detailed in the final agreement between the
parties.
8. The J.V. will have its own bank accounts.
9. The parties agree to distribute a minimum of 25% from the free cashflow every
year, in accordance with the law, as dividends.
10. The parties agree to take the J.V. company public or bring additional
investors as the parties may see it deem possible. 9. Project management The
parties will jointly appoint the chairman of the board and the C.E.O. The CFO
will be appointed by GEYI.

2

--------------------------------------------------------------------------------


10. Project operation The parties will subcontract a project operation (could be
SC) to operate the plant. If SC will be the operator it will be on a competitive
basis and will be entitled to 10% above cost as will be determined by the
parties as fee for its management of the project. 11. Supply of MSW SC will be
responsible to supply the required quantity of rich hydrocarbon content waste
ready for the KDV at cost to be determined by the parties, the parties may elect
to receive raw MSW and sort it by the project company. 12 Tipping fee for the
project company SC will pay to the J.V. the sum of avoided cost as will be
agreed by the parties for each ton of MSW processed by the KDV technology. 13.
SC responsibility SC will be responsible for:
a.           Arrange for all permits to build and operate the facility.
b.           Arrange all possible grants and non recourse loans for the project.
c.           Any other required local assistance.
d.           All permits of environmental to allow continues operations as
required by local laws. This has to be in place prior to starting the work.
e.           Electricity supply for continues operations if needed.
f.           Land on which the KDV can be installed, the lease fees of the plot
to be paid by the J.V.
g.           If the J.V. sales the Produced diesel, then S.C. will undertake to
make the arrangements for such sales, contracts to be signed by the C.E.O. and
the C.F.O. 14. Target Group The parties agree that T.G. is entitled to a share
in the J.V. each party will give T.G. a share from its share.
GEYI is giving T.G. 4% in the J.V
S.C. is giving T.G. 6% in the J.V
According to the above T.G. will be entitled to 10% of all money and dividends
distributed to the partners (after shareholders loans are fully paid back).
If the partners decide to go public or bring in additional investors or any
other form of exit, than T.G. will be issued 10% of the shares prior to such act
and will be diluted there after as any of the partners. 15. Reports The parties
understand that GEYI as public company has to file reports with SEC according
the law and the regulation in USA.

3

--------------------------------------------------------------------------------



 

Agreed and accepted by the parties.         Global Energy Inc. SC Supercom SA SC
Target Group SRL
By                                                                                  
By                                                                                  
By                                                                                  

Asi Shalgi C.E.O. Ilie Ionel Ciuclea D.G. Chanan Schiffer

4

--------------------------------------------------------------------------------